Evans, P. J.
Cliff Sims was convicted of the murder of Catherine Boston, and sentenced to be hanged. The evidence of the *91State tended to show that about the middle of February, 1909, the decedent was at the house of Will Campbell, when Ambrose Fuller (who was jointly indicted) called her out of the house into the-road, when the defendant deliberately aimed a shotgun at her and fired, inflicting a mortal wound. ^The defendant claimed in his statement that the gun was accidentally discharged. It appeared in evidence that immediately after the shooting the defendant disappeared. A warrant for his arrest was issued, but he could not be found until six years afterwards, when he was arrested in another State. When he was arrested he at first denied his identity. The rulings on the various assignments of error sufficiently appear in the headnotes, and further discussion of them is unnecessary. The evidence authorized the verdict, and no sufficient reason is made to appear for a reversal of the judgment denying a new trial.

Judgment affirmed.


All the Justices concur, except Fish, G. J., absent.